PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
BEAULIEU, Charles
Application No. 14/708,396
Filed: 11 May 2015
For: FASTENING DEVICE TEMPLATE


:
:
:
:	DECISION ON PETITION
:



This is a decision on the renewed petition under the 37 CFR 1.137(a), filed March 29, 2021, requesting revival of the above-identified application. 

The petition under 37 CFR 1.137(a) is GRANTED.

A non-final Office action was mailed on August 1, 2017, which set a three month period for reply, with extensions of time available under 37 CFR 1.136(a). No extension of time pursuant to 37 CFR 1.136(a) being obtained, and no proper reply being filed, the application became abandoned on November 2, 2017. A Notice of Abandonment was mailed on February 15, 2018.

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d).  Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  

Applicant has submitted a proper reply to the August 1, 2017 non-final Office action in the form of an amendment/remarks on September 15, 2020, the petition fee of $500 on September 15, 2020, and an acceptable explanation of the circumstances giving rise to the failure to file a timely reply to the August 1, 2017 non-final Office action and the delay in filing a petition to revive the application on September 15, 2020. The present renewed petition was promptly filed after the initial petition was dismissed. The entire delay appears to be unintentional. Accordingly, the petition under 37 CFR 1.137(a) is granted.

After the mailing of this decision, the file will be referred to Technology Center G.A.U. 3726 for the examiner of record’s consideration of the amendment/remarks, filed September 15, 2020.

Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3230.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET